DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.
Applicant’s election without traverse of claims 1-7 and 9 in the reply filed on 11/16/22 is acknowledged.

Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the interior” (cl 2:2-3) lacks antecedent basis in the claim.  There is antecedent basis for the phrase –the interior space--.
 	The phrase “separated form the” (cl 4:2) is indefinite because it is confusing.  It appears the word “form” should be –from--.
 	Claim 4 is indefinite because it is unclear what is meant by the second component being separated from the first component by the recess since the second component is molded onto the first component.
 	The phrase “the interior” (cl 9:2) lacks antecedent basis in the claim.  There is antecedent basis for the phrase –the interior space--.  
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,2,3,4, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hoepfl et al (USPN 6368536).
 	Regarding claim 1: (Original) A method for forming a molded component (Hoepfl et al: handle 11) for an item, the method comprising the steps of:
 	a) providing a structural core (Hoepfl et al: shank 12) for the item; 
 	b) molding a first component (Hoepfl et al: inner body 20; col 2:55-col 3:5; figs 2-3 and 8) over the core in a first mold (Hoepfl et al: mold assembly 40), the first component having a peripheral recess (Hoepfl et al: each space between each letter of the raised indicia 32 constitutes a recess; figs 2-3); 
 	c) sealingly engaging only the peripheral recess of the first component with a second mold (Hoepfl et al: lower mold 41; fig 8) to define an interior space between the first component and the second mold that is separated from the remainder of the first component (Hoepfl et al: upon closing the lower mold 41 onto the tops of each letter of the raised indicia 32, many spaces between the inner body 20 and the lower mold 32 are created.  Each space including the spaces between each letter of the indicia constitutes the claimed interior space. Also, the flange 28 and butt of the inner body 20 are separated from the spaces since they are not between the inner body and the lower mold (fig 8) ; and 
 	d) molding a second component (Hoepfl et al: outer gripping body 35) over the first component (Hoepfl et al: col 3:18-col 4:15; figs 4,8, and 9A-9C).  
 	Regarding claim 2:  (Original) The method of claim 1, wherein the step of molding the second component comprises molding the second component in the second mold around the interior (Hoepfl et al: this claims is met by the encircling of the letter “O”  with the material of the outer grip body while leaving the interior space of the “O” free of the material; col 3: 18- col 4:15; figs 1 and 8-9C).  
 	Regarding claim 3:  (Original) The method of claim 2, wherein the first component includes a projection extending outwardly from the core within the peripheral recess (Hoepfl et al: the raised letters of the indicia constitutes the claimed projection; figs 3 and 8).  
 	Regarding claim 4. (Original) The method of claim 2, wherein the second component is separated form the first component by the recess (Hoepfl et al: fig 4 shows a space between the outer grip body the flange 28 of the inner body.  This space constitutes the separation between the outer grip and the inner body)
 	Regarding claim 9:  (Original) The method of claim 1 wherein the step of molding the second component comprises molding the second component in the second mold within the interior directly over the first component and the core (Hoepfl et al: the outer grip body is molded over the inner body and shank; col 3: 18-col 4:15 and figs 4 and 9A-9C).

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPs teach molding of layers onto an insert/substrate: 20040134028,20120124846,5744084, and 20040209032.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744